                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

ROBERT LEE LEGG, JR.,
IAN MICHAEL CRAMER, and
SHANE STEPHEN HOLBROOK,

Plaintiffs,

v.                                         Case No. 2:16-cv-10546

SOUTH CENTRAL REGIONAL JAIL,
SARGEANT JEROD TERRY,
CORPORAL RYAN WEB, OFFICER HICKS,
and AMINISTRATOR ANTHONY LEONARD,

Defendants.


                          JUDGMENT ORDER


          In accordance with the order adopting the magistrate

judge’s Proposed Findings and Recommendation this day entered in the

above-styled civil action, it is ORDERED that the complaint be, and

it hereby is, dismissed without prejudice and stricken from the

docket of the court.


          The Clerk is directed to forward copies of this order to

plaintiff, all counsel of record and the United States Magistrate

Judge.


                                    DATED: May 3, 2019
